Filed 2/1/21 Silas v. Arden CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE

 MARTINA A. SILAS,                                                B301200

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. BC 383823)

           v.

 JAMES ELLIS ARDEN,

           Defendant and Appellant.




     APPEAL from an order of the Superior Court of
Los Angeles County, Edward B. Moreton, Judge. Affirmed.
     Martina A. Silas, in pro. per., for Plaintiff and Respondent.
     James Ellis Arden, in pro. per., for Defendant and Appellant.
       Defendant James Ellis Arden appeals from an order
denying an exemption for a separate employee pension individual
retirement account (SEP IRA) in debt collection proceedings
brought against him by plaintiff Martina A. Silas. Citing a
federal bankruptcy statute (11 U.S.C. § 522(n)) and Code of Civil
Procedure1 section 704.115, Arden argues the trial court erred
in concluding Silas could levy his SEP IRA to satisfy her over
$500,000 judgment against him.
       The trial court correctly concluded that Arden failed
to establish the applicability of section 704.115, which exempts
private retirement funds from satisfying debts to the extent
such funds are necessary to provide for the support of the debtor
and/or the debtor’s spouse and dependents. (See § 704.115,
subd. (e).) Arden bore the burden of proving entitlement to
any claimed exemption under California law (see § 703.580,
subd. (b)), yet offered no financial information to support his
claim.
       Arden also argues that the IRA was exempt from Silas’s
collection efforts because he had designated it as exempt in a
prior bankruptcy proceeding under a federal law that exempts
SEP IRA funds from a debtor’s bankruptcy estate, regardless
of a debtor’s financial need. But Arden never provided the trial
court any evidence suggesting he claimed his SEP IRA as exempt
in his bankruptcy proceedings, nor does the record on appeal
contain any such evidence. Having failed to provide any evidence
that he claimed the IRA as exempt from his bankruptcy estate
under federal law, we need not consider what effect, if any, such


     1 Unless otherwise indicated, all further unspecified
statutory references are to the Code of Civil Procedure.




                                2
an exemption would have on the state court levy at issue in the
proceedings below. Nor does bankruptcy law otherwise apply in
state debt collection proceedings.
      Accordingly, we affirm.

            FACTS AND PROCEEDINGS BELOW
A.    Silas’ Judgment Against Arden and Unsuccessful
      Collection Efforts
      In 2011, Silas prevailed in a malicious prosecution action
against Arden and obtained a judgment awarding her over
$500,000 in compensatory and punitive damages (the judgment).
This court affirmed the judgment in December 2012 (Silas v.
Arden (2012) 213 Cal.App.4th 75, 93), and the California
Supreme Court denied review. (Ibid.)
      For several years following the judgment, Silas undertook
various efforts to collect thereon. In 2011, Silas obtained an
order (the assignment order) assigning to Silas all rights to funds
Arden earned or received from third parties in any capacity,
without deductions for expenses,2 and “required that, upon . . .
Arden’s receipt of payments subject to the [a]ssignment [o]rder,”
he “turn over the funds to . . . Silas.” Over the course of several
years, Arden repeatedly thwarted Silas’s efforts to enforce the


      2  Specifically, the order assigns to Silas, inter alia,
the “right to payment for services and costs from any client or
third party,” the “right to collect payment or cost reimbursement
from a client or any party on any currently litigated case, or case
to be litigated in the future,” and the “right to collect property
or money from any client(s) or third party(ies) irrespective of
whether the services rendered are as an attorney or in some
other capacity or in some other occupation.”




                                 3
assignment order and collect on the judgment.3 To date, Silas
has collected less than $30,000 of the over $500,000 judgment.

B.    Bankruptcy Proceedings and Nondischargeability
      of Silas’s Judgment
       In 2013, Arden filed for bankruptcy. In the schedule of
personal property included in Arden’s bankruptcy filings, Arden
listed an SEP IRA with a value of approximately $35,765.28
(the IRA). The record is devoid of any information regarding
whether Arden included the IRA on any list of claimed deductions
or exemptions in bankruptcy proceedings, or that he otherwise
identified the IRA as an asset he was seeking to exempt from his
bankruptcy estate.
       Silas filed an adversarial proceeding in the bankruptcy
action seeking to establish that the judgment reflected a
non-dischargeable debt, because it arose from “willful and
malicious injury by the debtor” under section 523(a)(6) of title 11
of the United States Code [deeming such debt non-dischargeable
in federal bankruptcy proceedings].) Following a trial on this
issue, the bankruptcy court issued a judgment “order[ing] and
adjudg[ing] that . . . [¶] . . . Arden’s entire debt to . . . Silas is
nondischargeable pursuant to [section] 523(a)(6) [of title 11 of
the United States Code].” As a result, on November 26, 2018, the




      3 For example, Arden was found guilty of three counts
of contempt for violating the assignment order. He was also
found guilty of four counts of contempt for failing to comply with
a court order to produce financial documents in 2012, and was
sanctioned for failing to comply fully with discovery requests in
subsequent bankruptcy proceedings.




                                  4
bankruptcy court lifted the stay4 on collection of Silas’s
judgment.5

C.    Silas’ Levy of the IRA and Arden’s Claim of
      Exemption
       After the bankruptcy court lifted the stay on collection
of the judgment, Silas levied on the IRA. The “memorandum of
garnishee” she received in response indicated that the IRA had
a balance of $58,734. (Capitalization omitted.)
       Arden filed a claim of exemption, describing the account
as “[a] fully exempt Individual Retirement Account, funded solely
by earnings within IRS contribution limits.” Arden identified
“[section] 704.115[, subdivision] (b); and 11 U.S.C. § 522(n)” as
the legal bases for his claimed exemption, and listed as factual
support for his claimed exemption that “[t]he IRA was designed
and has been used for retirement purposes only.”
       Section 704.115, subdivision (b), which Arden identified
to support his claim of exemption, is a part of California’s
“Enforcement of Judgments” law, a “ ‘ “comprehensive and
precisely detailed scheme” governing enforcement of money
judgments’ ” in California. (O’Brien v. AMBS Diagnostics,
LLC (2016) 246 Cal.App.4th 942, 947 (O’Brien).) That law
“effectuate[s] the California Constitution’s command that ‘a
certain portion of the homestead and other property of all heads
of families’ be ‘protect[ed], by law, from forced sale’ . . . [by] . . .

      4 The filing of a bankruptcy petition automatically stays,
inter alia, enforcement of judgments against the petitioning
debtor. (11 U.S.C. § 362(a)(2).)
      5 According to the parties, this decision of the bankruptcy
court is currently on appeal to the Ninth Circuit Court of
Appeals.




                                   5
exempt[ing] certain items of property from levy by creditors
with money judgments.” (Id. at pp. 947–948.) Section 704.115
identifies several types of such property, including certain private
retirement accounts, such as the IRA here, that are exempt
under certain conditions. (See § 704.115, subds. (a)(3) & (e).)
The specific subdivision Arden cites as the basis for his claimed
exemption, subdivision (b), provides: “All amounts held,
controlled, or in process of distribution by a private retirement
plan, for the payment of benefits as an annuity, pension,
retirement allowance, disability payment, or death benefit from
a private retirement plan are exempt.” (§ 704.115, subd. (b).)
But subdivision (e) of section 704.115 carves out an important
exception to that general rule, namely that “[n]otwithstanding
subdivisions (b) and (d) . . . the amounts described in
paragraph (3) of subdivision (a) [i.e., the maximum amount of
funds in an SEP IRA exempt under federal tax law] are exempt
only to the extent necessary to provide for the support of the
judgment debtor when the judgment debtor retires and for the
support of the spouse and dependents of the judgment debtor.”
(§ 704.115, subd. (e), italics added; see § 704.115, subd. (a)(3)
[defining as a “private retirement plan” “[s]elf-employed
retirement plans and individual retirement annuities or accounts
provided for in [federal tax law], . . . to the extent the amounts
held [therein] . . . do not exceed the maximum amounts exempt
from federal income taxation under that [law]”].)
       In his claim of exemption form, Arden did not check the
box indicating that his claimed exemption “is made pursuant to
a provision exempting property to the extent necessary for the
support of the judgment debtor and the spouse and dependents
of the judgment debtor” or that “[a] [f]inancial [s]tatement form




                                 6
[wa]s attached to this claim.” Nor did Arden submit a financial
statement or any financial information in support of his claimed
exemption at any point in the proceedings.
       Arden also relied on section 522 of title 11 of the
United States Code (federal section 522), a federal bankruptcy
statute permitting an individual bankruptcy debtor to “exempt
from property of the [bankruptcy] estate” (11 U.S.C. § 522(b)(1))
“retirement funds to the extent that those funds are in a fund
or account that is exempt from taxation under” federal law
(11 U.S.C. § 522(b)(3)(C)), including specifically SEP IRAs up
to a certain amount. (See 11 U.S.C. § 522(n).)
       Silas opposed the claim of exemption on numerous
grounds, and attached several exhibits bearing on Arden’s
income and expenses—including Arden’s own statements,
made either in response to written discovery requests or filed
in Arden’s bankruptcy proceeding. These documents included,
for example, a “statement of financial affairs” Arden filed with
the bankruptcy court and interrogatory responses, collectively
indicating that Arden had earned at least $251,002.94 between
2011 and 2019. (Capitalization omitted.) The exhibits also
included excerpts from Arden’s 2013 bankruptcy case, in which
he admitted that his average monthly expenses at the time
were $1,744.32, and that he had no housing expenses (because
he lives with his spouse, who owns their home). Also attached
to Silas’s opposition was a declaration describing Arden’s
debtor examination testimony that he had inherited $473,000
approximately three years earlier, and that he had purchased
a townhome in Las Vegas with $183,000 of these funds. Arden
offered no evidentiary support for his exemption claim in his
reply.




                                7
       The court concluded that federal section 522 had no
application to a state court levy, and thus denied the exemption
on that basis. It further denied Arden’s claimed exemption
under section 704.115, subdivision (b) on several bases, namely
that (1) the IRA “contain[ed] funds that the judgment debtor
was not entitled to place therein” as a result of the assignment
order, (2) Arden bore the burden of proof but had not made
the necessary showing to support a claim of exemption
under section 704.115, because his claim “lack[ed] the required
financial statements in support of the claim[ ],” and he “ha[d]
not demonstrated that the . . . funds [in the IRA] are necessary
for his support when he retires,” and (3) “equitable principals
dictate[d] that the exemptions should be denied,” because Arden’s
violations of court orders, concealment of assets, and refusal
to cooperate with discovery triggered the doctrines of equitable
estoppel and unjust enrichment.
       Before making its ruling, the court announced its tentative
view that Arden’s claims should be denied based in part on
Arden’s failure to provide a financial statement, and thereafter
offered Arden the opportunity to be heard. Arden offered some
argument but did not request a continuance so that he might
submit evidence of financial necessity the court had noted was
lacking.
       The court issued an order releasing the funds in the IRA to
Silas. This appeal followed.




                                8
                         DISCUSSION
A.    The Trial Court Did Not Err in Concluding
      That Arden Failed to Make the Necessary
      Showing to Claim an Exemption for the IRA
      Under Section 704.115
       Section 704.115 exempts “[s]elf-employed retirement plans
and individual retirement annuities or accounts” (§ 704.115,
subd. (a)(3)) such as the IRA, from satisfying non-family law
debts, but “only to the extent necessary to provide for the support
of the judgment debtor when the judgment debtor retires and
for the support of the spouse and dependents of the judgment
debtor.” (§ 704.115, subd. (e).)
       In California state debt collection proceedings, “the
exemption claimant has the burden of proof” to support his
claim. (§ 703.580, subd. (b).) Thus, it was Arden’s burden below
to prove he needed the IRA to support himself and/or his spouse
or dependents, “taking into account all resources that are
likely to be available for the support of the judgment debtor
when the judgment debtor retires.” (§ 704.115, subd. (e); see
Schwartzman v. Wilshinsky (1996) 50 Cal.App.4th 619, 626–627.)
In addition, “[i]f property is claimed as exempt pursuant to [such]
a provision exempting property to the extent necessary for the
support of the judgment debtor and the spouse and dependents
of the judgment debtor, the claim of exemption shall include a
financial statement.” (§ 703.530, subd. (a).)
       Arden argues the trial court erred in applying
section 704.115. Specifically, he argues that (1) the burden
of proof was on Silas to disprove the applicability of Arden’s
claimed exemptions, (2) to the extent it was Arden’s burden to
provide a financial statement or any other financial information,




                                 9
California law required the court to continue the hearing so
that Arden could procure it, and (3) the trial court erred in
requiring a financial statement—or any documentation of
financial need—in order for Arden to successfully claim his IRA
as exempt, because federal section 522 does not require this in
bankruptcy proceedings. Because these are challenges based on
the correct interpretation of applicable statutes and law, our
review is de novo. (O’Brien, supra, 246 Cal.App.4th at p. 947.)
       To support his argument that Silas bore the burden
of disproving the applicability of his claimed exemption under
section 704.115, he cites cases reflecting the general proposition
that, in federal bankruptcy proceedings, when a debtor claims a
federal exemption, that exemption “is presumptively valid, unless
a party in interest objects and that objector satisfies its burden
that the exemption is improperly claimed.” (In re Thiem (Bankr.
D.Ariz. 2011) 443 B.R. 832, 836.) We do not dispute this general
proposition of bankruptcy law. In California state debt collection
cases like this one, however, the Code of Civil Procedure places
the burden of proving the applicability of a California state
law exemption like that under section 740.115 on the debtor.
(§ 703.580, subd. (b).) That Arden’s burden would be different
under a different law before a different court is of no moment.
       Arden’s argument that the court was required to continue
the hearing in order to allow Arden to gather evidence to meet
his burden of proof is also without merit. Arden cites language
from the California Enforcement of Judgments law indicating
that the court has the power “to permit amendments [to the
pleadings] in the interest of justice” (§ 703.580, subd. (a)), and
that if the court is not “satisfied that sufficient facts are shown by
the claim of exemption (including the financial statement if one is




                                 10
required) . . . the court shall order the hearing continued for the
production of other evidence, oral or documentary.” (§ 703.580,
subd. (c).) But this language must be read in connection with
earlier language in the same section that assigns the burden
of proof to the exemption claimant. (See § 703.580, subd. (b).)
Interpreting the section as Arden suggests would render
ineffective that earlier subdivision, because the consequence of
failing to meet one’s burden of proof would not be that the claim
is denied, but rather that the court allows the claimant to try
again. These two subdivisions can be harmonized, however,
by reading the requirement that the court “shall” continue the
hearing as requiring the court to obtain additional evidence if
necessary before granting an exemption—not as mandating the
court continue the hearing so the claimant gets a second chance
to meet his burden of proof. (See DuBois v. Workers’ Comp.
Appeals Bd. (1993) 5 Cal.4th 382, 388 [“ ‘the various parts
of a statutory enactment must be harmonized by considering
the particular clause or section in the context of the statutory
framework as a whole’ ”].) And although it was certainly within
the court’s discretion to grant a continuance so that Arden might
gather evidence of financial need, Arden did not request one,
even after the court made clear at the outset of the hearing that
it viewed the lack of a financial statement as fatal to Arden’s
claims.
       Arden next contends that the court erred in denying the
claimed exemption regardless of his failure to show financial
need, because “[f]or an IRA to be exempt under [federal
section] 522(b)(3)(C), it must meet only two requirements,”
neither of which involves financial documentation. But the
requirements under federal law for establishing a federal section




                                11
522 exemption in bankruptcy proceedings are of no assistance to
Arden in establishing a section 704.115 exemption in state court
collection proceedings. The California statutes governing such
proceedings plainly require that Arden establish financial need
in order to claim an exemption for the IRA. (See §§ 704.115,
subd. (e), 703.580, subd. (b).) Arden did not offer in the trial
court any evidence for such financial need, be it in the form of
a financial statement or otherwise.6
       Finally, Arden briefly argues that he has established
financial need because Silas acknowledged Arden is collecting
social security, and because he claims to have significant ongoing
medical expenses due to leukemia. Even if the record supported


      6  Arden argues that the financial statement requirement
is inapplicable to his claimed exemption, because he is seeking
to exempt funds in his IRA based solely on the need for such
funds to support himself, not his wife or dependents, and
section 703.530, subdivision (a) requires a debtor to provide
a financial statement only when the debtor claims a private
retirement account is “necessary for the support of the judgment
debtor and the spouse and dependents of the judgment debtor,”
(§ 703.530, subd. (a), italics added.) Arden’s literal interpretation
of this language would lead to the absurd result that only debtors
with both a spouse and dependents, but not otherwise similarly
situated debtors who are single and/or childless, would be
required to provide a financial statement to claim an IRA as
exempt under California law. Even if we were to accept this
strained interpretation that Arden need not file a financial
statement under section 703.530, subdivision (a), however,
it would remain Arden’s burden under section 703.580,
subdivision (b) to establish financial need in some other way in
order to be entitled to a section 704.115 exemption for his IRA.
He has not done so.




                                 12
such facts, as a matter of law, they could not establish Arden’s
need for funds in the IRA without Arden also providing evidence
regarding the extent of those medical expenses, the amount
of his social security income, and “all resources that are likely
to be available for the support of the judgment debtor when
the judgment debtor retires.” (§ 704.115, subd. (e).) The court
therefore correctly found that Arden failed to carry his burden of
establishing the IRA is exempt under section 704.115.

B.    Arden’s Federal Section 522 Arguments
      Arden also argues that he was entitled to exempt his
IRA from a state court levy because, in separate bankruptcy
proceedings, he claimed the IRA as exempt under federal
section 522, to which Silas did not object. But the record
does not contain any support for Arden’s contention that he
claimed the IRA as exempt in bankruptcy proceedings. Nor
is such an exemption in bankruptcy proceedings automatic:
A bankruptcy debtor must first “file a list of property that the
debtor claims as exempt” (11 U.S.C. § 522(l) [debtor “shall” file
such a list]), and failure to do so may prevent the debtor from
claiming the exemption. (See In re Edmonds (Bankr. M.D.Tenn.
1983) 27 B.R. 468, 469 [“[T]he burden is upon the debtor to
claim property as exempt. Persons filing bankruptcy must make
an affirmative effort to bring themselves within the exemptions
provided by the Code.”].) No such list appears in the record.
The only record citation Arden offers is to the personal property
schedule in his bankruptcy petition (Schedule B Personal
Property), on which Arden listed the IRA. (Capitalization
omitted.) That schedule merely instructs the debtor to identify
“personal property of the debtor of whatever kind,” and requests
more specific ownership information about such property, such as




                                13
whether the property is held jointly with the debtor’s spouse.
The form does not mention exemptions. Thus, even if Arden is
correct that property exempted from a bankruptcy estate is also
exempt from levy under California law, he has failed to provide
any evidence that he requested an exemption in the bankruptcy
proceeding.
       Arden briefly argues in a footnote that he did include the
IRA on the requisite list of claimed exemptions, even though
this page of his bankruptcy filing does not appear in the record
and was not submitted to the trial court. Arden faults Silas
for offering as an exhibit to her opposition below only excerpts
from his bankruptcy filing that do not include the pages that
purportedly reflect he claimed the IRA as exempt from the
bankruptcy estate. But if Arden wanted to rely on this purported
fact, he bore the burden of establishing it below. He did not.
His citation to the rule in bankruptcy that a claimed federal
exemption is presumptively valid in bankruptcy proceedings
unless the objector proves otherwise—even assuming for the
sake of argument this rule could apply in a state court collection
action—assumes that the debtor has indeed claimed the property
as exempt. Nothing in the record here reflects that Arden did
so.7

      7 On November 20, 2020, Silas moved this court to
strike the references in Arden’s reply brief to Arden claiming
a federal section 522 exemption in bankruptcy proceedings, as
well as other portions of Arden’s reply brief she argues are not
supported by the record on appeal and/or are improper for other
reasons. In the alternative, her motion requested that this court
disregard such improper matter. On December 9, 2020, this
court deferred the motion to the panel. To the extent Arden’s




                                14
       Because the record does not support that he claimed the
IRA was exempt in bankruptcy proceedings (let alone that the
IRA actually was exempted from his bankruptcy estate), we need
not consider whether and to what extent an asset that a debtor
successfully exempts from a bankruptcy estate may be the
subject of a levy in subsequent state court debt collection
proceedings.
       Finally, to the extent Arden argues that federal section 522
provides an independent legal basis for exempting the IRA
in state court debt collection proceedings even if he did not
successfully exempt the IRA from his bankruptcy estate, Arden
is incorrect. Federal section 522 allows a debtor initiating
bankruptcy proceedings to exempt certain funds, such as an
IRA, from the debtor’s “bankruptcy estate”—that is, from the
pool of property over which the bankruptcy court has jurisdiction
(28 U.S.C. § 1334(e)(1)) and from which the bankruptcy court
can satisfy the claims of creditors. Federal section 522 thus
defines what property a debtor may ask a bankruptcy court not
to use to satisfy claims of the debtor’s creditors in bankruptcy
proceedings. (See In re Williams (Bankr. C.D.Cal. 2016) 556 B.R.
456, 459 (Williams) [bankruptcy “petition creates an estate to
satisfy creditors’ claims” “consist[ing] of ‘all legal or equitable
interests of the debtor in property’ when the petition is filed”];
see also In re Benn (8th Cir. 2007) 491 F.3d 811, 814.) Thus,
by its own terms, federal section 522 does not speak to the
property from which a state court may satisfy a judgment in
non-bankruptcy proceedings, such as the debt collection action


brief contains improper or unsupported contentions—including
but not limited to contentions that Arden claimed the IRA as
exempt from his bankruptcy estate—this court disregards them.




                                15
below. (See O’Brien, supra, 246 Cal.App.4th at p. 948 [federal
section 522 was irrelevant in debt collection action because it
describes property that is “excluded from a debtor’s [bankruptcy]
estate” and no bankruptcy proceedings were yet pending].)
       The authority Arden cites in arguing to the contrary is
inapposite. Arden cites to the effect of the Bankruptcy Abuse
Prevention and Consumer Protection Act (BAPCPA) in states,
like California, that have “opted out of the federal exemption
scheme and limited [bankruptcy] petitioners to the exemptions
debtors may claim in non-bankruptcy cases [under state law].”
(Williams, supra, 556 B.R. at p. 459.) “With the enactment
of BAPCPA in 2005, . . . a debtor who elects or is required to
take state exemptions is also entitled to exempt ‘retirement funds
[as described in federal section] 522(b)(3)(C).’ ” (Williams, supra,
at pp. 459-460.) Arden cites this authority for the proposition
that, “[a]s a result [of BAPCPA], debtors in opt-out states like
California are not limited to the IRA exemption provided by
state law but may, independent of state law, claim the exemption
under [federal section] 522(b)(3)(C), subject to any applicable
dollar limitation in [federal section] 522(n).” (Williams, supra,
556 B.R. at p. 460.) Arden is correct that a debtor may do so
in bankruptcy proceedings to exempt an IRA from the debtor’s
bankruptcy estate; accordingly, all the authority Arden cites
for this proposition reflects its application to bankruptcy
proceedings. (See, e.g., In re Hamlin (Bankr. 9th Cir. 2012)
465 B.R. 863, 869–870; Williams, supra, 556 B.R. at p. 459.)
Because this appeal is not from a bankruptcy order or judgment,
the authorities Arden cites are of no assistance to him. Nor
does Arden cite a single case in which a court applied federal
section 522 to determine a claim of exemption in California state




                                16
debt collection proceedings. The trial court correctly concluded
that federal section 522 did not provide a basis for granting
Arden’s claim of exemption.

C.    The Trial Court Did Not Err in Permitting All
      Funds in the IRA to be Levied
       Arden also argues that, even assuming the trial court
correctly denied the claimed exemption, it erred by permitting
a levy of all funds therein. Arden cites section 704.115,
subdivision (e), which provides that, “[i]n determining the
amount to be exempt under this subdivision, the court shall
allow the judgment debtor such additional amount as is
necessary to pay any federal and state income taxes payable as
a result of the [the maximum allowable amount in an SEP IRA]
to the satisfaction of the money judgment.” (§ 704.115, subd. (e).)
He argues that “[b]y allowing Arden's IRA to be emptied, the
court did not leave Arden with any funds to even pay taxes” and
that, “[g]iven the mandate of section 704.115[, subdivision] (e),
the court committed error per se.” But Arden ignores that he
bears the burden of proof on both the fact and the extent of the
desired exemption. He failed to offer any evidence to support the
amount of taxes, if any, he may be required to pay as a result of
the levy, and thus has not established that a lesser amount of
levy is appropriate. He also failed to raise this argument below,
and has thus forfeited it.
       We need not address the parties’ additional arguments
on appeal regarding the alternative grounds for ruling offered
by the trial court—namely, that the funds in the IRA belonged
to Silas under the assignment order, and/or that equitable
principles supported a denial of the claimed exemption. Arden’s
failure to establish financial need under section 704.115, the only




                                17
potentially applicable exemption for the IRA, is sufficient to deny
his claim for exemption.

                         DISPOSITION
      The court’s order is affirmed. Respondent’s motion to
strike or have the court disregard improper matter in appellant’s
reply brief is granted to the extent set forth in this opinion.
Respondent is awarded her costs on appeal.
      NOT TO BE PUBLISHED.




                                     ROTHSCHILD, P. J.
We concur:




                  CHANEY, J.



                  BENDIX, J.




                                18